Citation Nr: 1145884	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

This matter was last before the Board of Veterans' Appeals (Board) in September 2009 on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record and was referred for development in September 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The claim for TDIU is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received notice that complies with the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate a claim. In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that notice to claimants seeking to reopen previously denied claims must state the reasons for the last final denial and the evidence and information that is necessary to reopen the claim. 

The RO mailed the Veteran VCAA notice in February 2007, but the letter did not identify the bases for the prior denial of his claim for service connection for a back disability as required by Kent, 20 Vet. App. 1. The AMC mailed additional notice letters to the Veteran in October 2009 and February and April 2010. However, these letters provided defective notice: they incorrectly stated the date of the last final denial of his claim and did not adequately identify the reasons for that denial or the evidence and information necessary to reopen the claim. The RO's last, January 2005, denial was based on the Veteran's failure to submit any new and material evidence related to the basis for earlier June 1999 denial - lack of "evidence which demonstrates an actually disabling condition."  

In September 2009, the Board remanded the Veteran's petition to reopen his claim for service connection in order for the RO/AMC to provide corrective notice. Compliance by the RO is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The RO/AMC must send a corrective letter to the Veteran.

The Veteran wrote to VA in May 2011 and reported that he had received treatment for his back from the VA Medical Center (VAMC) in Kansas City, Missouri. No VAMC records dated after the Veteran's discharge from service appear in the claims file. While this case is in remand status, the RO/AMC must gather any outstanding VA treatment records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Obtain records of any VA care provided to the Veteran after June 1999. Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any records generated after February 2008 (the date of the last private records within the claims file). Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide him with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the prior denial of his claim for entitlement to service connection and describe the evidence necessary to reopen those claims. The letter also must provide notice as to the assignment of disability ratings and effective dates.

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. Readjudicate the Veteran's petition to reopen his claim for service connection. Provide the Veteran and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



